NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


RONALD E. GARDINER,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D17-2002
                                            )
MARSHA K. GARDINER,                         )
                                            )
             Appellees.                     )
                                            )

Opinion filed March 2, 2018.

Appeal from the Circuit Court for Manatee
County; Janette Dunnigan, Judge.

Ronald E. Gardiner, pro se.

Marsha K. Gardiner, pro se.



PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and LUCAS, JJ., Concur.